 


 HCON 112 ENR: Supporting the goals and ideas of a National Child Care Worthy Wage Day.
U.S. House of Representatives
2008-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Tenth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. CON. RES. 112 
 
 
May 2, 2008 
Agreed to 
 
CONCURRENT RESOLUTION 
Supporting the goals and ideas of a National Child Care Worthy Wage Day. 
 
 
Whereas approximately 63 percent of the Nation’s children under 5 are in nonparental care during part or all of the day while their parents work;  Whereas the early care and education industry employs more than 2,300,000 workers;  
Whereas the average salary of early care and education workers is $18,180 per year, and only 1/3 have health insurance and even fewer have a pension plan;  Whereas the quality of early care and education programs is directly linked to the quality of early childhood educators;  
Whereas the turnover rate of early childhood program staff is roughly 30 percent per year, and low wages and lack of benefits, among other factors, make it difficult to retain high quality educators who have the consistent, caring relationships with young children that are important to children’s development;  Whereas the compensation of early childhood program staff should be commensurate with the importance of the job of helping the young children of the Nation develop their social, emotional, physical, and cognitive skills, and to help them be ready for school;  
Whereas providing adequate compensation to early childhood program staff should be a priority, and resources may be allocated to improve the compensation of early childhood educators to ensure that quality care and education are accessible for all families;  Whereas additional training and education for the early care and education workforce is critical to ensuring high-quality early learning environments;  
Whereas child care workers should receive compensation commensurate with such training and experience; and  Whereas the Center for the Child Care Workforce, a project of the American Federation of Teachers Educational Foundation, with support by the National Association for the Education of Young Children and other early childhood organizations, recognizes May 1 as National Child Care Worthy Wage Day: Now, therefore, be it  
 
That the Congress supports the goals and ideas of National Child Care Worthy Wage Day, and urges public officials and the general public to honor early childhood care and education staff and programs in their communities and to work together to resolve the early childhood care and education staff compensation crisis.   Clerk of the House of Representatives.Secretary of the Senate. 